            Case 1:20-cv-01729-DAD-JLT Document 10 Filed 03/10/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE AVALOS, an individual,                Case No. 1:20-cv-01729 DAD JLT
12                   Plaintiff,                    ORDER CLOSING THE ACTION
                                                   (Doc. 7)
13            v.
14    EL CHILITOS, et al.,
15                   Defendants.
16           The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil
17   Procedure Rule 41(a)(1(A)(1). (Doc. 9) Accordingly, the Clerk of Court is DIRECTED to close
18   this action.
19
20   IT IS SO ORDERED.

21       Dated:     March 9, 2021                           /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27
28
